Citation Nr: 1203990	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected lumbar spine disability.

3.  Entitlement to compensation benefits for right foot neuroma pursuant to 38 U.S.C.A. § 1151 as a result of VA podiatry treatment between 1993 and 1996 including surgery performed at the Tuskegee VAMC on January 14, 1994.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and September 2008, and September 2009 rating decisions by the RO in Montgomery, Alabama.  Jurisdiction of the Veteran's claims file is currently at the Montgomery RO.  

The issues of entitlement to service connection for cervical spine and psychiatric disabilities, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right foot neuroma, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was originally denied in an unappealed February 2002 rating decision.

2.  A September 2003 rating decision declined to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.

3.  Evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a cervical spine disability in February 2002.  It was denied most recently in a September 2003 rating decision.  The Veteran was notified of the denials, but he did not appeal either denial.  

The basis for the February 2002 denial was that there was no evidence of a cervical spine disability in service, nor was there clinical evidence of a cervical spine disability related to service-connected lumbar spine disability.  The September 2003 rating decision declined to reopen the Veteran's claim because the new evidence received was cumulative or redundant to the evidence of record in February 2002.  

The evidence of record at the time of the February 2002 rating decision included the Veteran's service treatment records (STRs), and post-post service treatment records showing treatment for significant neck problems including an anterior cervical fusion in 2001 and a cervical spine diskectomy in 2003.  The evidence of record also showed treatment for the Veteran's lumbar spine disability, and his contention that he fell off the back of a truck during active duty.

Evidence received since the February 2002 rating decision includes statements and the Veteran's testimony that he injured his neck during service and has had problems since, a June 2008 statement from the Veteran's sister, and an April 2010 VA examination of the spine.  

Most importantly of record is the June 2008 statement from the Veteran's sister.  She indicated that she recalled when the Veteran returned from service, he was having problems with his neck, back, and arms.  She witnessed him being unable to turn his head from side to side, and was unable to look up.  To the extent the Veteran's statements and testimony are not new, the lay witness affidavit serves to corroborate the Veteran's allegations of in-service injury and treatment.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence). 

With respect to the application to reopen the claim of service connection for a cervical spine disability, the Board finds that the newly submitted evidence provides a more complete picture of the nature and etiology of this disorder which, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  This claim, therefore, is reopened.  38 C.F.R. § 3.156; Shade at 117; Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  To this extent only, the appeal is granted. 

As addressed in the remand below, the Board defers adjudication of this claim on the merits pending additional development. 


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a cervical spine disorder is reopened.  To this extent only, the appeal is granted. 


REMAND

Cervical spine disorder

As noted above, the Veteran's claim of entitlement to service connection for a cervical spine disability is reopened.  The Board finds, however, that the claim should be remanded to afford the Veteran another VA examination in connection with this claim.

In April 2010, the Veteran underwent a VA examination of the spine.  He was noted to have status-post cervical fusion.  The examiner indicated that there was inadequate evidence to create a nexus between the Veteran's injury in service (falling off a truck) to the onset of his neck pain in 2000.  He opined that the Veteran's cervical spine disorder was less likely than not related to an incident that occurred on active duty.  He provided no rationale other than "there is inadequate evidence" to link the Veteran's current neck disability and service.  

As such, the Board finds that the April 2010 VA examination report must be returned as being inadequate for rating purposes as it does not fully explain the basis for opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record). 

Psychiatric disorder

The Veteran contends that he has a psychiatric disorder secondary to his service-connected lumbar spine disorder.  He was afforded a VA examination in April 2010, during which the examiner found no psychiatric disorder.  The examiner indicated the Veteran had a remote history of alcohol abuse and psychotic behavior following an allergic reaction to prescribed steroids.  

Of record, however, are VA outpatient treatment records noting chronic low back pain and psychological disorder associated with treatment for a medical condition.  

Also, there is a May 2008 psychosocial assessment during which the Veteran reported sleep disturbance, anxiety, and that he spends a lot of time alone.  The social worker did not indicate that the Veteran had any psychiatric diagnoses, and noted that the Veteran did not need individual or group therapy at this time.  

The Board notes that in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

Thus, although the Veteran was not assessed as having a current psychiatric disability during his April 2010 VA examination, there are some VA records reflecting treatment for psychiatric symptoms such as depression and anxiety prior to the examination.  As such, the Board finds that this issue should be remanded for a VA examination to obtain an opinion as to whether during the pendency of this Veteran's appeal, he had any acquired psychiatric disabilities, and if so, whether they are attributed to an event or injury during service.  




38 U.S.C.A. § 1151

With respect to the Veteran's 38 U.S.C.A. § 1151 claim regarding a right foot neuroma, the Board finds that further development is required prior to final adjudication.  The record reflects that the Veteran was treated for right foot problems in the early to mid-1990s-including removal of corns.  The Veteran is currently diagnosed as having a right forefoot neuroma between the fourth and fifth metatarsal heads.  

The Veteran argues that this abnormality constitutes additional disability negligently caused by an arthroplasty of the fifth right metatarsal performed at the Tuskegee VAMC in early-1994.  No medical opinion was obtained regarding this claim, and the Board finds that medical opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records related to the Veteran's claimed psychiatric, cervical spine, and right foot disorders since June 2011, including all hospitalization records and the operative report relating to right foot surgery on January 14, 1994.

2.  Upon completion of the above, afford the Veteran an examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present since 2006 as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service?

The examiner should also provide an opinion with respect to each acquired psychiatric disorder currently present since 2006 as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened beyond the normal progress of the disorder by the Veteran's service-connected disabilities?

For purposes of this opinion, the examiner is requested to consider the significance of the following:

* the assessment of anxiety-type psychoneurosis manifested by complaints of pain in the neck, low back and stocking glove anesthesia by VA in February 1966;
* the assessment of paranoid schizophrenic reaction by VA in August 1967;
* the assessment of possible non-orthopedic basis for the Veteran's back complaints by a private examiner in October 1984;
* the assessment of chronic low back pain and psychological disorder associated with medical condition in the VA clinical setting in August 2006;
* an October 2007 VA pain clinic psychology assessment of pain associated with both medical and psychological problems;
* the June 2008 VA nurse practitioner assessment of depression related to chronic pain; and
* the May 2010 VA mental health examination report.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

3.  The RO should afford the Veteran with a VA examination by an examiner with the appropriate expertise, to determine the etiology of any neck disability present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's cervical spine disability either had its onset in service or is etiologically related to his active service, and in particular, to an injury sustained following a fall from a truck.  

For purposes of this opinion, the examiner is requested to consider the significance of the following:

* the Veteran's description of injury and recurrent episodes of neck stiffness since service on VA examination in January 1966;
* the assessment of anxiety-type psychoneurosis manifested by complaints of pain in the neck, low back and stocking glove anesthesia by VA in February 1966;
* the private diagnosis of cervicalgia in 1984;
* the diagnosis of cervical spondylosis with radiculopathy on VA examination in May 2001;
* the history of cervical fusion of C5-6 and C6-7 in May 2001 with a history of severe neck pain since March 2001;
* the diagnosis of cervical spinal stenosis in January 2003; and
* the April 2010 VA examination report.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

4.  Additionally, schedule the Veteran for appropriate examination to address his claim of VA negligence in performing an arthroplasty of the right fifth metatarsal on January 14, 1994.  The claims folder must be provided to the examiner for review.  All necessary testing should be conducted.  Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

a) whether the Veteran developed additional disability(ies) due to treatment between 1993 and 1996 including surgery performed at the Tuskegee VAMC on January 14, 1994; and, if so, 

b) whether the proximate cause of the additional disability(ies) was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing the surgical treatment, or (2) an event not reasonably foreseeable?

For purposes of this opinion, the examiner is requested to consider the significance of the following:

* the Veteran's history of VA podiatry treatment between 1993 and 1996;
* the Veteran's subjective and clinical findings before and after surgery on January 14, 1994;
* his February 1994 treatment for painful post-operative stitch abscess;
* the Veteran's VA treatment for right foot neuroma, status post surgery, in May 1995;
* the Veteran's treatment for new onset right foot pain by a private examiner in 1986;
* the Veteran's treatment for Morton's toe with denial of numbness or tingling of the right toes in November 1986; and
* the February 2009 private treatment for right forefoot neuroma between the 4th and 5th metatarsal heads.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


